Title: To Benjamin Franklin from Gérard de Rayneval: Two Letters, 23 August 1783
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


          I.
          
            A Vsailles le 23. août 1783
          
          J’ai reçu, Monsieur, la lettre que vous mavez fait l’honneur de
            mecrire en faveur de Mr. Carnes; je
            pense que pour procèder en règle, il conviendroit que vous écrivissiez directement à Mr.
            le Cte. de Vergennes; ce ministre m’a parû disposé à accorder les lettres de
            Sauf-conduit à votre recommandation. J’ai lhonneur dêtre avec un sincere attachement
            Monsieur, votre très-humble et très-obeissant serviteur
          
            DE
              Rayneval
          
         
          Notation: De Rayneval 23 août 1785.—
         
          II.
          
            A Versailles le 23. aout 1783
          
          J’ai l’honneur, Monsieur, de vous renvoyer votre projet de traité
            deffinitif: Mr. votre fils vous aura sûrement rendu compte de mes observations
            concernant la manière dont l’article de la pêche est exprimée.
          Je joins ici copie de la recette pour la gravelle; je desire qu’elle vous Soulage; je
            desirerois bien plus, que vous ne fussiez pas dans le cas d’en faire usage.
          
          La demande [de] Mr. Williams sera raportée au Conseil des
            dépêches de Vendredy prochain.
          J’ai l’honneur detre avec un sincère attachement Monsieur votre très humble et tres
            obeissant Serviteur
          
            DE
              Rayneval
          
         
          Notation: De Rayneval 23 août 1783—
        